Citation Nr: 0604478	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for gout, currently 
evaluated as 60 percent disabling. 

2.  Entitlement to an evaluation in excess of 50 percent for 
depressive disorder. 

3.  Entitlement to an evaluation in excess of 0 percent for 
chronic gallbladder disease from June 6, 2001, to March 24, 
2005, and in excess of 30 percent on and after March 25, 
2005. 

4.  Entitlement to an evaluation in excess of 20 percent for 
renal insufficiency. 

5.  Entitlement to an evaluation in excess of 10 percent for 
Barrett's esophagus with gastroesophageal reflux disease 
(GERD). 

6.  Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action of 
September 2002, the RO granted service connection for 
Barrett's esophagus, evaluated as 10 percent disabling, 
effective December 11, 2001; service connection for renal 
insufficiency, evaluated as 10 percent, effective December 
11, 2001; service connection for depressive disorder, 
evaluated as 10 percent disabling, effective December 11, 
2001; and service connection for gallbladder disorder, 
evaluated as 0 percent disabling, effective June 6, 2001.  
That rating action also denied service connection for 
hepatitis B.  A rating action in February 2003 confirmed and 
continued a 60 percent disability rating for gout.  The 
veteran perfected a timely appeal to these decisions.  

By a rating action in May 2003, the RO increased the 
evaluation for depressive disorder from 10 percent to 50 
percent, effective December 11, 2001; the RO also increased 
the evaluation for renal insufficiency from 10 percent to 20 
percent, effective December 11, 2001.  The veteran appeared 
and offered testimony at a hearing before a Decision Review 
Officer (DRO) at the RO in May 2004.  A transcript of that 
hearing is of record.  VA compensation examinations were 
conducted in November 2004.  Thereafter, in a rating action 
of May 2005, the RO increased the evaluation for gallbladder 
disease from 0 percent to 30 percent, effective March 25, 
2005.  

A claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of higher evaluations for the 
veteran's depressive disorder, renal insufficiency, and 
gallbladder disease remain in appellate status.  

Further, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and is 
not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

The issue of entitlement to service connection for hepatitis 
B is addressed in the REMAND portion of the decision below, 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's gouty arthritis is manifested by symptoms 
productive of definite impairment of health objectively 
supported by examination findings, and with evidence 
approximating of total incapacity.  

2.  The veteran's depressive disorder has been manifested by 
symptoms of profound depression, anxiety, occasional crying 
spells, occasional suicidal ideation, ritualistic obsession, 
poor anger control, difficulty concentrating, and severe 
sleep impairment, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  

3.  Since June 2001, the veteran's gallbladder disease has 
been manifested by severe symptoms to include constant right 
upper quadrant pain, chronic abdominal discomfort, nausea, 
increased liver enzymes, as well as fatigue and weakness.  

4.  The evidence of record does not show that the veteran's 
renal insufficiency is productive of urinary frequency with 
daytime voiding less than one hour, or awakening to void five 
or more times per night; or voiding dysfunction requiring the 
wearing of absorbent materials that must be changed 2 to 4 
times per day.  

5.  The veteran's service-connected GERD with Barrett' s 
esophagus is manifested by subjective complaints of 
epigastric pain, difficulty swallowing solids, with 
occasional nausea; objective medical evidence does not 
reflect any esophageal stricture permitting only passage of 
liquids, nor any dysphagia, pyrosis or regurgitation 
accompanied by substernal, shoulder, or arm pain, productive 
of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Gouty arthritis is 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Codes 5002, 5017 
(2005).  

2.  Depressive disorder is 70 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Code 9434 (2005).  

3.  The criteria for an evaluation of 30 percent for 
gallbladder disease have been met since the date of service 
connection; however, the criteria for an evaluation in excess 
of 30 percent, on and after March 25, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b) (1), 4.7, 4.114, 
Diagnostic Code 7314 (2005).  

4.  The criteria for an evaluation in excess of 20 percent 
for renal insufficiency have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7512 
(2005).  

5.  The criteria for an evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with Barrett's 
esophagus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.14, 4.20, 4.113, 4.114, Diagnostic Code 7346 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in July 2005.  
Those letters informed the veteran of the evidence required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in June 2001, 
August 2002, and November 2004.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claims.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual Background.

The records indicate that the veteran's military occupational 
specialty was a physician's assistant.  The service medical 
records indicate that the veteran received treatment for 
multiple joint arthritis.  Medical Evaluation Board (MEB) 
findings, dated in December 1999, noted that, despite 
extensive and exhaustive treatment, the veteran would 
continue to be at risk of gouty arthritis in addition to the 
polyarthritis.  The Physical Evaluation Board found that the 
veteran had erosive tophaceous gout involving the hands, 
elbows, knees and feet without remission despite high dose 
prednisone therapy.  The MEB noted that the veteran also had 
gallbladder polyps and biliary dyskinesia, but no clinical 
symptoms of a gallbladder disease.  

Of record is a Temporary Disability Retired List Evaluation, 
dated in January 2001, indicating that the veteran was seen 
for re-evaluation of his polyarticular tophaceous gout.  It 
was noted that he continued to have active inflammatory 
arthritis; he was overall functional, but he was unable to 
work full-time due to intermittent flares and generalized 
joint pain.  It was noted that his most troubling symptoms 
were the continued active deposits of gout in his small 
joints of his hands, where he had a lot of trouble working at 
his desk and with the computer.  He was employed as a nurse 
practitioner.  It was also noted that the veteran had a 
kidney stone with unknown analysis removed by lithotripsy 
approximately three months ago.  

The veteran was afforded a VA compensation examination in 
June 2001, at which time he complained of pain in both knees, 
pain in both hands and elbows, and pain in both feet.  The 
veteran also stated that he had been having symptoms of 
extreme fatigue and generalized weakness since being stuck 
with a contaminated needle in 1990, while doing a medical 
procedure in service.  It was noted that the veteran was 
diagnosed with hepatitis B via serology and symptoms; he was 
treated on an outpatient basis with a hepatitis B booster.  
The veteran stated that, since the diagnosis of hepatitis B 
virus infection in 1990, he had been having flare-ups of 
generalized body aches associated with fatigue, lasting for 
several days with no precipitating factors.  It was also 
noted that the veteran underwent a right upper quadrant 
ultrasound of the abdomen on October 21, 1999, which revealed 
fatty infiltration of the liver and thickened gallbladder 
with multiple polyps noted.  The veteran indicated that he 
had flare-ups of midepigastric abdominal pain at least 2 to 3 
times a year lasting for several days.  The veteran further 
noted that the midepigastric abdominal pain does interfere 
with his daily activities and his occupation especially 
during flare-ups.  

Examination of the abdomen was essentially unremarkable.  
There was no pain or tenderness to palpation of the abdomen.  
No hepatosplenomegaly and no masses were noted.  Bowel sounds 
were normal to palpation.  Pain was visibly manifested in the 
right and left knee on motion.  There was no ankylosis 
involving either knee at the time of the examination.  Pain 
was visibly manifested in the right and left elbows on 
motion.  There was no deformity or ankylosis involving the 
elbows.  There was mild stiffness and pain in the joints of 
both hands with limitation of motion.  He also had scattered 
multiple tophi on the dorsal aspect of both hands.  There was 
no stiffness or limitation of motion involving the feet.  
There was no pedal edema or erythema involving both feet.  
There was some pain on the plantar surfaces of both feet to 
palpation.  There was no gait or weight bearing abnormality 
involving the feet.  There were signs of tophaceous gout on 
the posterior aspect near the Achilles tendon involving both 
feet.  An endocrine examination was within normal limits.  X-
ray study of the hands revealed findings that could represent 
either gouty involvement of CPPD deposition disease.  X-ray 
study of the elbows revealed no significant bony or joint 
abnormalities.  There were degenerative changes involving the 
knees.  X-ray study of the right foot showed equivocal 
changes suggestive of gouty involvement of the first 
metatarsal.  

A right upper quadrant ultrasound was performed in June 2001, 
the findings of which were consistent with the presence of 
chronic gallbladder disease.  The pertinent diagnoses were 
chronic gouty arthritis involving both knees; chronic severe 
arthritis involving the metacarpophalangeal joint and the 
proximal interphalangeal joint of both hands; chronic gouty 
arthritis involving both elbows; chronic gouty arthritis 
involving both feet; and thickened gallbladder with multiple 
polyps and biliary dyskinesia per right upper quadrant 
ultrasound of the abdomen.  

By a rating action in November 2001, the RO granted service 
connection for gouty arthritis of the left knee, right knee, 
left elbow, right elbow, left hand, and right hand, each 
evaluated as 10 percent disabling, effective June 6, 2001.  
Service connection was also granted for gouty arthritis of 
the left foot and right foot, each evaluated as 
noncompensably disabling.  Service connection was granted for 
chronic gallbladder disease, evaluated as noncompensably 
disabling.  

Medical evidence of record, dated from November 2001 through 
May 2002, show that the veteran received ongoing clinical 
evaluation and treatment for his gouty arthritis, chronic 
gallbladder disease, as well as a psychiatric disorder, 
diagnosed as obsessive-compulsive disorder.  The records 
indicate that the veteran was referred for a psychiatric 
evaluation for obsessive-compulsive disorder (OCD).  It was 
noted that, in early December 1999, the veteran was 
experiencing multiple severe psychiatric symptoms, including 
profound depressed mood with brief inter-episodes of mania, 
paranoia, recurrence of OCD checking behavior, insomnia, loss 
of appetite, fatigue, loss of consciousness, feelings of 
hopelessness, and thoughts of suicide.  He was seen with his 
wife and was allowed to return home under his wife's 
supervision, although acute hospitalization was contemplated; 
his severe psychiatric symptoms gradually improved.  In March 
2000, he experienced an exacerbation of his gout and his 
Prednisone dose was briefly increased; as a result, he 
experienced a brief worsening of mood, accompanied by 
insomnia, recurrence of checking behavior, and odd thoughts 
without frank paranoia or suicide ideation.  Following a 
mental status examination, the veteran was diagnosed with 
Prednisone-Induced mood disorder; he was also given a 
diagnosis of obsessive-compulsive disorder.  He was assigned 
a global assessment of functioning (GAF) score of 50.  The 
examiner stated that the veteran's diagnosis of Prednisone-
Induced mood disorder represented a severe mental disorder.  
It was explained that symptoms induced by steroid medication 
were often transient and remit when the steroid medication is 
discontinued; however, in the veteran's case, the Prednisone 
will be continued on a maintenance basis indefinitely because 
of the need to control his severe gout condition.  

In a medical statement from Dr. Enrique Beniquez, dated in 
December 2001, who noted that the veteran had been seen in 
the GI clinic since 1999.  It was noted that he had a history 
of hiatal hernia and gastroesophageal reflux disease; and, he 
was diagnosed with Barrett's esophagus in January 2000.  

Of record is a Temporary Disability Retired List Evaluation, 
dated in March 2002, indicating that the veteran was once 
again seen for re-evaluation of his severe polyarticular 
tophaceous gout.  Since the time of his last formal re-
evaluation, he has continued to exhibit symptoms consistent 
with polyarticular gout though the episodes of pain and 
inflammation have lessened significantly, and his tophi 
definitely appear smaller throughout.  He was unable to be 
fully employed as a nurse practitioner due to his ongoing 
symptoms.  It was noted that the examination was confined to 
the musculoskeletal system, which revealed no active 
inflammation.  He exhibited multiple tophi over the right 
hand, left hand, right elbow, right knee, and right Achilles; 
however these were not inflamed and appeared to be smaller 
than on my initial evaluation of him approximately two years 
ago.  

The veteran was afforded a VA examination in August 2002 for 
evaluation of his esophageal disorder.  At that time, the 
veteran complained of heartburn every morning associated with 
taking his medications.  He also had dysphagia for solids if 
he missed a medicine dose.  He also indicated that he had 
regurgitation and vomiting if he eats and drinks certain 
foods, particularly coffee or pastries.  He had frequent 
nausea.  He had gained nine pounds in the past year.  There 
was no history of hematemesis or melena.  It was noted that 
the veteran underwent an esophagogastroduodenoscopy (EGD) on 
January 2000, which showed the presence of a hiatal hernia, 
as well as esophagitis.  This was also diagnosed with 
Barrett's esophagus.  The examiner opined that the veteran's 
esophagitis was, at least as likely as not, caused by 
medications for his service-connected gout and medications 
for the complications from his gout.  

The veteran was also seen in August 2002 for evaluation of 
renal insufficiency.  It was noted that the veteran had a 
long history of severe gout, which has been complicated by 
the development of uric acid stones and subsequent renal 
insufficiency due to his uric nephropathy.  The last time he 
had a stone requiring lithotripsy was in July 2000; he had 
never been dialyzed.  It was noted that the veteran was 
taking Sodium bicarbonate to prevent recurrence of uric acid 
stones.  It was noted that the veteran voids about six to 
seven times in 24 hours.  He has some hesitancy, but once he 
gets his stream started, he had good flow.  There was no 
incontinence of urine.  He had never needed catheterization.  
The diagnosis was chronic renal insufficiency.  The examiner 
opined that the veteran's chronic renal insufficiency was at 
least as likely as not secondary to his service-connected 
gout and related uric acid nephropathy.  

The veteran was also afforded a mental status examination in 
August 2002, at which time he complained of hypervigilance 
and increased startled response.  He also complained of 
anxiety, panic attacks, but no shaky spells.  He complained 
of increased emotionality, depression, crying spells, with 
suicidal ideation, as recently as last month.  He denied any 
nightmares or flashbacks.  The veteran did report problems 
with temper and anger and irritability, but no homicidal 
ideation.  He also complained of paranoia, but no 
hallucinations.  He had no memory or concentration problems.  
Affect was depressed and anxious.  Mood was depressed and 
anxious.  Thought processes were linear.  There was no 
evidence of a psychosis, no loosening of associations, no 
suicidal, homicidal, or paranoid ideations.  He was fully 
oriented.  Insight and judgement were fair to good.  The 
pertinent diagnoses were depressive disorder and obsessive-
compulsive disorder; his disorder was described as moderate 
to severe.  The veteran was assigned a GAF score of 50.  The 
examiner opined that the veteran's psychiatric disorder was 
secondary to his service-connected gout disorder.  

In a medical statement, dated in October 2002, Dr. Michael 
Abel stated that the veteran remained disabled to his gouty 
arthritis.  His problems have been compounded by the fact 
that he had developed toxicities to medications that were 
most effective for the treatment of his conditions.  Dr. Abel 
indicated that it remained unclear whether the veteran would 
achieve significant improvement in his chronic condition.  He 
would undoubtedly require ongoing and close medical 
supervision.  Received in October 2002 were VA outpatient 
treatment reports, dated from November 2001 to October 2002, 
which show that the veteran received ongoing clinical 
evaluation and treatment for gout, renal insufficiency, 
elevated liver enzymes, and Barrett' s esophagus.  

Received in August and October 2003 were medical records from 
the William Beaumont Army Medical Center and the VA medical 
center in El Paso, Texas, dated from January 2001 through 
September 2003.  These records show that the veteran 
continued to receive clinical evaluation and treatment for 
several disabilities.  During a clinical visit in October 
2002, the veteran reported general tiredness.  It was noted 
that recent laboratory findings revealed persistent elevated 
liver enzymes.  On examination, the abdomen was soft and 
nontender.  No organomegaly was noted.  Bowel sounds were 
present.  The assessment was hepatitis B and gout.  

At his personal hearing in May 2004, the veteran testified 
that he continued to experience attacks of gout; he noted 
that, in the last three months, he had one attack of gout 
every two weeks.  The veteran indicated that he had problems 
with his elbows, his knee and hands.  He indicated that he 
was currently working on a full-time basis, although he had 
missed a lot of time from work due to his gout.  With respect 
to his renal insufficiency, the veteran indicated that he had 
constant urination, and difficulty urinating, and occasional 
hematuria in his urine.  The veteran indicated that he 
experienced nocturia four to five times a night, and he had 
frequency every two hours during the day.  The veteran also 
reported having problems with infections, for which he was 
prescribed antibiotics.  The veteran indicated that he 
experienced stiffness, especially upon waking up in the 
morning.  

Medical evidence of record, from the William Beaumont Army 
Medical Center and the VA medical center in El Paso, Texas, 
dated from July 2000 through August 2004, show that the 
veteran continued to receive clinical evaluation and 
treatment for his multiple disabilities.  During a clinical 
evaluation in April 2004, it was noted that laboratory 
checked revealed continuous rhabdomyolysis with low degrees 
by abnormally elevated CPK.  The kidney function was 
declining with elevated creatine to 1.5 SGPT.  It was noted 
that the colchicine was creating a risk with renal 
insufficiency.  It was also noted that the veteran had gout 
which was actually in remission.  Report of an EGD study, 
performed in June 2004, revealed findings of erosive 
esophagitis, Barrett's esophagus, and erosive esophagus.  
When seen in August 2004, it was noted that the veteran's 
mood was anxious with constricted affect.  

The veteran was afforded a VA examination for digestive 
disorders in November 2004.  At that time, it was noted that 
the veteran was diagnosed with erosive esophagitis and 
Barrett's esophagus in June 2004, after an EGD.  It was noted 
that he had a history of gouty arthritis for many years, and 
he had been taking nonsteroidal anti-inflammatories, which 
have irritated his stomach.  It was noted that the veteran 
had had no surgical procedures, and he had no malignancy.  On 
examination, it was noted that he had no inguinal or ventral 
hernia.  Abdominal examination revealed epigastric 
tenderness.  There were no residuals of a malignancy.  The 
pertinent diagnoses were erosive esophagitis, Barrett's 
esophagus, and hiatal hernia.  

An examination was also conducted for evaluation of the 
esophagus and hiatal hernia.  The veteran reported he had 
intermittent problems swallowing solid foods; he had no 
problems with liquids.  He reported burning in his 
epigastrium after every meal, greater in the morning and 
evening.  He reported coffee-ground vomitus about three weeks 
ago, but he had not had any since then.  He had not had 
melena at all; he did have a colonoscopy which was reported 
as normal.  It was noted that the veteran also had 
gastroesophageal reflux.  He reported daily nausea, but no 
vomiting.  He was currently taking Protonix and Aciphex for 
his GERD; he was formerly on Prilosec, but they stopped that 
when they put him on the regimen of Protonix and Aciphex.  On 
examination, it was noted that the veteran was in fair 
health.  He did not have any anemia, but he did have severe 
arthritis affecting his daily function.  The veteran appeared 
to have good nutrition, but he stated that he had lost 30 
pounds in the last six weeks; he noted that he went from 198 
pounds to 177 pounds.  The pertinent diagnoses were GERD, 
symptomatic; erosive esophagitis; and Barrett's esophagus.  

A genitourinary examination was also conducted, at which time 
the veteran reported frequent fatigue, occasional fever, 
frequent lethargy, frequent weakness, and occasional lower 
abdominal and pelvic pain.  He denied any nausea or vomiting.  
The veteran reported experiencing daytime voiding every two 
to three hours; and two times at night.  The veteran reported 
experiencing urgency, but no hesitancy, dysuria, urethral 
discharge, and no hematuria.  The veteran denied any 
recurrent urinary tract infections.  It was noted that he had 
a history of renal dysfunction.  The pertinent diagnoses 
were: renal insufficiency; kidney stones; and gouty arthritis 
with pain and limited joint function.  It was noted that the 
veteran's gout caused decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, and pain.  It was also noted 
that his gout caused increased tardiness and increased 
absenteeism.  

An examination of the joints, conducted in November 2004, 
reported deformity in the right hand, fingers, elbows and 
feet.  He also reported giving away of the ankles, feet, 
knees, and hands.  He reported a problem with instability in 
the joints, as well as stiffness and weakness.  The veteran 
reported limited motion because of pain lasting three to 
seven days.  Range of motion in the left knee was from 0 
degrees to 110 degrees, against gravity and against strong 
resistance; pain began at 110 degrees.  Range of motion in 
the right knee was from 0 degrees to 90 degrees, both against 
gravity and against strong resistance; pain began at 90 
degrees.  

Range of motion in the right ankle, with respect to 
dorsiflexion, was from 0 degrees to 5 degrees against gravity 
and against strong resistance; pain began at 5 degrees.  
Range of motion in the right ankle, with respect to plantar 
flexion, was from 0 degrees to 15 degrees, both against 
gravity and against strong resistance.  Similar ranges of 
motion were noted in the left ankle.  Range of motion in the 
right knee was 0 degrees, flexion and extension.  Limitation 
on repetitive use was from -10 degrees to 90 degrees.  

Range of motion in the 1st right metacarpophalangeal joint 
(MTP), dorsiflexion, was from 0 degrees to 5 degrees; both on 
active motion against gravity as well as motion against 
resistance.  Pain began at 5 degrees.  Range of motion in the 
right 1st MTP, plantar flexion, was from 0 degrees to 3 
degrees; both on active motion against gravity as well as 
motion against resistance.  Pain began at 3 degrees.  Similar 
ranges of motion were noted in the left hand.  Range of 
motion in the right wrist was from 0 degrees to 10 degrees, 
both on ulnar deviation as well as radial deviation.  On 
dorsiflexion, range of motion in the right wrist was from 0 
degrees to 18 degrees in the right wrist, and 0 degrees to 25 
degrees in the left wrist.  Palmar flexion was from 0 degrees 
to 30 degrees in both wrists.  Radial deviation in the left 
wrist was from 0 degrees to 25 degrees, and ulnar deviation 
was from 0 degrees to 10 degrees.  The examiner noted that 
the veteran had gouty arthritis involving multiple joints, 
including hands, elbows, feet, ankles, and knees with severe 
pain and limited range of motion.  He had decreased mobility, 
decreased manual dexterity, problems with lifting and 
carrying, lack of stamina, weakness or fatigue and pain.  The 
examiner noted enlarged MTP and MCP joints in the hands and 
feet.  The ankles were swollen, and the right ankle was warm.  
There was tenderness in the patellas with effusion in both 
knees.  The wrists were very tender as were the hands and 
fingers.  The examiner also noted that the veteran had weak 
grip because of pain.  

The veteran was also afforded a VA psychiatric examination in 
November 2004, at which time he noted that he had lost 
minimal time from but had been dragging himself to work, 
usually exhausted because he slept less than three hours a 
night.  It was noted that he was on steroids, 
antidepressants, and a plethora of other medications, but 
they had not been terribly helpful.  On mental status 
examination, it was noted that the veteran was profoundly 
depressed and was seeing a psychiatrist.  He was both on 
Effexor and Ritalin.  He looked depressed.  His voice was 
monotonal.  He hardly ever looked at the examiner and he had 
all of the symptoms of depression.  He reported some memory 
lapse impairment in his thought processes; he indicated that 
he had to write everything down, otherwise he would forget 
everything.  It was noted that he had had suicidal ideation 
but no plan and no intent.  He was neat and clean.  His 
orientation was intact.  He had a ritualistic obsession about 
checking the stove.  The veteran indicated that, although it 
made him angry with himself, most days he checked the stove 
seven to eight times before he is able to leave the house.  
He was described as profoundly depressed.  He was anorexic.  
He was insomniac.  His weight had dropped from 198 to 177 
pounds in the last five to six months.  He had severe sleep 
impairment.  The diagnosis was major depression, severe, 
secondary to a combination of gout, hypertensive vascular 
disease, and inflammation including the gallbladder.  

Received in February 2005 were VA progress notes, dated from 
July 2004 to January 2005, which show that the veteran 
continued to receive clinical attention and treatment for his 
service-connected disabilities.  


III.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2005).  

When it is not possible to separate the symptomatology of 
service-connected and nonservice-connected disorders, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor and dictates that such 
symptomatology be attributed to the service-connected 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

A.  GOUT.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Rating Schedule provides that gout, Diagnostic Code 5017, 
is rated under the criteria for rheumatoid arthritis 
(atrophic process), Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a.  Gout as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; and with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. The 
diagnostic codes for foot disabilities, Diagnostic Codes 5276 
through 5284, do not include a code specifically for 
limitation of motion of individual toes.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

In this case, the Board notes the veteran is presently 
receiving a 60 percent disability rating under Diagnostic 
Codes 5017.  Based upon the evidence of record, the Board 
finds that the veteran's disability due to gout warrants a 
100 percent evaluation.  The veteran's total disability 
picture is remarkably complicated.  The medical evidence of 
record shows that the veteran clearly has active and chronic 
residuals of his gout.  Weight loss has been documented; on 
examination in November 2004, he reported a 30 pound weight 
loss.  Unfortunately, the most recent examination was 
inadequate for the purpose of determining the full extent of 
the veteran's impairment.  Although there is involvement of 
the elbows, functional impairment was not reported.  
Furthermore, the full extent of impairment of each finger or 
toe was not identified.  What is established is that there is 
compensable functional impairment of each knee each wrist and 
each ankle.  His pain level has been described as severe with 
a severe effect on doing chores.  Significantly, during the 
November 2004 VA examination, the examiner described the 
hands and feet as being enlarged, and the ankles were 
swollen.  The wrists are very tender, reflecting a 
compensable level for each.  The hands and fingers are tender 
and there is reduced grip strength.  Clearly, the overall 
impairment more closely approximates the criteria for a 100 
percent evaluation than a 60 percent evaluation.  

B.  Depressive Disorder.

The severity of the veteran's depressive disorder is 
determined by 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
this code, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends). 
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Given the depth and persistence of his depression, chronic 
sleep disturbance, and ritualistic obsession, and his 
intermittent suicidal ideation, the veteran is entitled to a 
higher 70 percent rating for his depressive disorder.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2005).  He manifestly 
has deficiencies in most areas, specifically mood.  The 
veteran is repeatedly described as profoundly depressed.  
During the most recent VA examination in November 2004, he 
was described as profoundly depressed; the examiner observed 
that the depression could be seen on the veteran's face.  He 
was noted to be anorexic and insomniac.  It was further noted 
that the veteran had a ritualistic obsession about checking 
the stove.  It was also noted that the veteran had trouble 
with short-term memory.  And, he reportedly had suicidal 
ideations.  The assessment was major depression, severe; the 
examiner noted that the veteran's worsened obsessive-
compulsive disorder symptoms could well be a manifestation of 
his depressive disorder.  Under the circumstances, the Board 
finds that the veteran demonstrates inability to establish 
and maintain effective relationships of the type and degree 
that warrants a 70 percent rating for major depression.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
major depression to the rating schedule, he exhibits none of 
the criteria for the 100 percent rating.  He does not 
manifest or nearly manifest the behavioral elements of 100 
percent disability.  There is no documented instance of 
grossly inappropriate behavior. There is no documented 
instance of his danger to himself or others, let alone 
persistence of such danger.  There is no report of any 
episode of inability to perform activities of daily living.  
There is no clinical evidence of actual disorientation to 
time and place.  There is no documentation of loss of memory 
of the names of close relatives, his occupation, or of his 
own name.  Taking the evidence all together, the 
preponderance of it is against a rating higher than 70 
percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2005).  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b) (1), but notes that at no time has the veteran 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service- 
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
this claim for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

C.  Gallbladder disease.

The veteran's service-connected gallbladder disease is rated 
under Diagnostic Code 7314.  Under DC 7314, a 30 percent 
disability evaluation is assigned for severe chronic 
cholecystitis manifested by frequent attacks of gall bladder 
colic.  The Board notes that the 30 percent is the maximum 
evaluation under that schedular rating.  Thus, a higher 
schedular evaluation may only be assigned pursuant to 
evaluation, alternatively, under another diagnostic code.  

Following a careful review of the record, however, the Board 
finds that a higher disability evaluation is not warranted.  
The Board has fully considered the veteran's medical history 
of complications and symptoms involving the service-connected 
gallbladder disease.  The medical evidence of record, since 
the original date of his claim, show that the veteran has 
complained of upper quadrant abdominal pain and nausea.  In 
this regard, the veteran's gallbladder disorder has met the 
criteria for a 30 percent evaluation, but no higher, since 
original date of service connection.  

The Board must reach a similar conclusion with respect to 
evaluation of the disability under DC 7345.  The Board 
recognizes that the veteran has complained of 
gastrointestinal discomforts manifested by abdominal pain and 
nausea; however, these symptoms have been evaluation in 
conjunction with the veteran's GERD for which service 
connection has been established separately.  Thus, there is 
no basis for assignment of a rating in excess of 30 percent 
under DC 7345.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's gallbladder disease 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  Medical records reflect that the veteran 
has been consistently employed.  The evidence also does not 
show that the condition warrants frequent periods of 
hospitalization, or that there are other associated factors 
that render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

D.  Renal insufficiency.

According to Diagnostic Code 7512, chronic cystitis is to be 
rated as voiding dysfunction.  38 C.F.R. § 4.115b.  A 20 
percent evaluation is warranted when the condition requires 
the wearing of absorbent materials which must be changed less 
than two times per day, or when there is daytime voiding 
interval of between 1 to 2 hours or awakening to void 3 to 4 
times per night.  A 30 percent evaluation is warranted when 
there is urinary retention that requires intermittent or 
continuous catheterization.  A 40 percent evaluation requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, or daytime voiding interval of less than one 
hour, or awakening 5 or more times per night.  A 60 
evaluation requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  38 C.F.R. § 4.115a.  

The Board finds that the veteran's renal insufficiency is 
currently manifested by urinary frequency of 2 times per 
night, and less frequently than hourly during the day; 
urinary hesitancy; some urinary leakage, but not enough to 
require use of absorbent pads or other materials; and 
symptoms of urgency.  He has not been prescribed an appliance 
or absorbent materials for urinary leakage, and does not 
claim the need for such items.  He has not reported a daytime 
voiding interval of less than one hour or awakening to void 
at least 5 times per night.  Furthermore, while there is 
evidence of recurrent urinary tract infections requiring 
antibiotic treatment, the veteran has not been hospitalized 
due to urinary tract infections.  Likewise, there is no 
evidence of evidence of obstructed voiding (hesitancy and 
weak stream), or evidence of urinary retention requiring 
intermittent or continuous catherization.  The preponderance 
of the evidence, therefore, establishes that the veteran does 
not meet the criteria for an evaluation in excess of 20 
percent for his renal insufficiency.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected renal insufficiency has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

E.  Barrett's esophagus with GERD.

The veteran's Barrett's esophagus with GERD is evaluated as 
analogous to hiatal hernia under the criteria found at 38 
C.F.R. § 4.114, Diagnostic Code 7346.  Under this Code, a 60 
percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned with two or more of the symptoms 
for the 30 percent evaluation of less severity.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7346.  

The records indicate that the veteran has complained of 
epigastric tenderness, difficulty swallowing solid foods, 
burning in the epigastrium, and occasional nausea.  On 
examination in November 2004, it was noted that the veteran 
had complaints of nausea, but no vomiting.  He did not have 
any anemia.  He appeared to be in good nutrition.  In light 
of the foregoing, the Board finds that the competent evidence 
does not show that the veteran's service-connected GERD is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by sternal 
or arm pain, productive of considerable impairment of health.  
Here, the medical evidence, as well as the veteran's own 
statements, reflect that his GERD is doing well with his 
current medication, and that he has only occasional episodes 
of epigastric pain with nausea.  Further, nothing in the 
treatment records or the pertinent VA examinations indicates 
the disability is currently manifested by sternal or arm 
pain, or that it has resulted in considerable impairment of 
health.  While the veteran has gastroesophageal reflux 
disease, controlled by medication, the reflux symptoms are 
not shown to warrant a rating in excess of 10 percent.  

Without evidence of more severe symptomatology, disability 
due to the veteran's Barrett's esophagus with GERD does not 
warrant an increased rating.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.114, Code 7346.  




ORDER

A 100 percent evaluation is granted for gout, subject to the 
law and regulations applicable to the payment of monetary 
benefits.  

An evaluation of 70 percent for depressive disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  

An evaluation of 30 percent for chronic gallbladder disease 
is granted from June 6, 2001, to March 24, 2005, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

An evaluation in excess of 30 percent for gall bladder 
disease is denied.  

An evaluation in excess of 20 percent for renal insufficiency 
is denied.  

An evaluation in excess of 10 percent for Barrett's esophagus 
with GERD is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran essentially contends that he currently has 
hepatitis B, which he contracted in service.  At his personal 
hearing in May 2004, the veteran testified that he currently 
had elevated liver function enzymes that proved that he has 
Hepatitis B.  

The service medical records indicate that the veteran was a 
physician's assistant.  In January 1989, it was noted that 
the veteran had exposure to blood and body fluids.  The 
veteran was seen at a GI clinic in January 1998, at which 
time he indicated that he was exposed to a hepatitis B 
patient in 1992; he was stuck with a needle.  A follow up 
evaluation was positive for antibodies, with increased liver 
function.  The provisional diagnosis was increased elevated 
liver function test due to hepatitis B exposure.  

On his initial VA examination in June 2001, Hepatitis B 
surface antigen was negative, Hepatitis B core antibody was 
negative, but Hepatitis B surface antibody was positive.  The 
pertinent diagnosis was evidence of previous exposure to 
hepatitis B, presently with immunity to his virus, found.  

During a clinical visit in October 2002, the veteran reported 
general tiredness.  It was noted that recent laboratory 
findings revealed persistent elevated liver enzymes.  On 
examination, the abdomen was soft and nontender.  No 
organomegaly was noted.  Bowel sounds were present.  The 
assessment was hepatitis B and gout.  A VA progress note, 
dated in December 2002, reflects an assessment of hepatitis 
B.  

In light of the foregoing, the Board believes that further 
development is warranted.  Significantly, the service medical 
records indicate that the veteran had exposure to hepatitis 
B.  And, current treatment records reflect diagnoses of 
hepatitis B, with notations of elevated liver enzymes.  The 
Board finds that a medical opinion is required to fulfill 
VA's duty to assist.  Therefore, a remand is required to 
obtain one.  38 C.F.R. § 19.9 (2005).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:  

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of hepatitis B.  The claims 
folder should be forwarded to the 
examiner for review in conjunction with 
the examination.  The examiner should 
elicit a medical history from the veteran 
regarding potential hepatitis risk 
factors.  After reviewing the records and 
examining the veteran, the examiner is 
requested to express an opinion as to the 
following questions:  Does the evidence 
reflect that the veteran currently have 
Hepatitis B or any residuals thereof; Is 
it at least as likely as not that the 
veteran's hepatitis B or any residuals of 
hepatitis B was incurred in military 
service? In responding to this question, 
please comment on the significance, if 
any, of the elevated liver enzymes in 
military service and present.  The 
examiner should identify the information 
on which he or she based his or her 
opinions.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.  

2.  Thereafter, the RO should 
readjudicate the claim of service 
connection for hepatitis B.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The veteran the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


